In an action for divorce, plaintiff appeals from an order of the Supreme Court, Suffolk County, dated June 23, 1978, which granted defendant’s motion to (1) vacate the stipulation entered on the record on November 17, 1977, (2) recall the decision rendered pursuant to said stipulation, (3) restore the action to the contested calendar and (4) serve an amended answer. Order reversed, on the law, without costs or disbursements, and motion denied. Plaintiff commenced this action for divorce in October, 1976. After numerous discussions between the parties and their counsel, a stipulation of settlement was entered into in open court. Defendant was at all times represented by competent counsel and, in response to the court’s query, indicated that she understood and accepted the terms of the stipulation. Almost three months later, defendant informed the court that she refused to abide by the stipulation. No judgment was signed. In March, 1978 defendant moved, inter alia, to vacate the stipulation on the ground that she had been intimidated by her counsel into assenting to an inequitable financial settlement. Special Term granted the motion. In our view, Special Term abused its discretion in granting defendant’s motion. Relief from a stipulation of settlement should only be granted upon a showing of good cause, such as collusion, mistake, accident or a similar ground (see Ragen v City of New York, 45 AD2d 1046; Wilson v Wilson, 44 AD2d 667). The record herein indicates that defendant was represented by competent counsel and assented to the terms of the stipulation in open court. Her belated decision to attack the stipulation is without "good cause” (see Rado v Rado, 51 AD2d 811). We also note that in granting the motion to vacate the stipulation of settlement, Special Term asserted no reason therefor. Latham, J. P., Suozzi, Gulotta, Shapiro and Cohalan, JJ., concur.